Filed 7/29/15 P. v. Easley CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061624

v.                                                                       (Super.Ct.Nos. FSB1400543 &
                                                                         FSB1400809)
YUSUF AMIN EASLEY,
                                                                         OPINION
         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steve Malone,

Judge. Affirmed.

         Charles R. Khoury, Jr., under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

                            FACTUAL AND PROCEDURAL HISTORY

         A.       PROCEDURAL BACKGROUND

         On May 21, 2014, pursuant to a “package deal” plea agreement, defendant and

appellant Yusuf Amin Easley pled guilty to second degree robbery in violation of Penal

                                                             1
Code section 211 (case No. FSB1400809), and to possession of cocaine base for sale in

violation of Health and Safety Code section 11351.5 (case No. FSB1400543). Defendant

also admitted that the robbery was committed for the benefit of a criminal street gang

under Penal Code section 186.22, subdivision (b)(1)(C).

       Pursuant to the plea agreement, the trial court sentenced defendant to three years

of felony probation on the robbery conviction, on the condition that defendant serve 180

days in jail. The court also ordered various fines on the robbery plea. As for the

conviction for possession of cocaine base for sale, the court ordered a concurrent

sentence of 180 days in county jail and ordered various fines. A revocation of probation

proceeding has been filed against defendant in case No. FSB1400809.

       On July 21, 2014, defendant filed notices of appeal from both guilty pleas.

       B.     FACTUAL BACKGROUND

       The following is taken from the police reports because there were no probation

reports filed and no preliminary hearings held in this case that resulted in a bindover:

              1.     COCAINE CASE: CASE NO. FSB1400543

       On December 9, 2013, at about 2:30 p.m., uniformed police officer Olvera and his

partner were looking for loitering gang members in downtown San Bernardino. They

saw several black males loitering in front of a donut shop around a parked car. As the

officers drove toward them, one of the males, later identified as defendant, put his hand in

the pocket and threw an object near a bush. While the males were detained, Officer

Olvera picked up the object that had been thrown by defendant. Officer Olvera suspected

the white substance inside the bag was cocaine base. Officer Olvera scrolled through the


                                              2
cell phone defendant had in his possession and saw pictures of defendant making gang

signs and holding a gun. Officer Olvera also saw several text messages consistent with

selling narcotics. The suspected cocaine base weighed .5 grams, including packaging.

Defendant was arrested under Health and Safety Code section 11351.5 (possession of

cocaine base for sale) and Penal Code section 186.22 (criminal street gang enhancement).

              2.     ROBBERY CASE: CASE NO. FSB1400809

       On January 30, 2014, at 12:50 a.m., Officer Luna responded to a robbery call.

Three black males had taken a cell phone. Officer Luna received a call that Officer

Olvera had two of the suspects detained. The robbery victim identified the two suspects

as his robbers. The victim felt light headed and wanted to go to the hospital at this point

and was in Officer Luna’s patrol car. As they passed defendant, who was walking down

the street, the victim said, “that’s the other guy.” Defendant was wearing a hooded

sweatshirt.

                                      DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the record for potential error and find no error.


                                              3
                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                      MILLER
                                                               J.


We concur:


KING
                      Acting P. J.


CODRINGTON
                                   J.




                                             4